       Case 6:19-mj-00081-HBK Document 18 Filed 04/22/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     BREANNA MARIE DARROW
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 6:19-mj-00081 HBK
12                     Plaintiff,                 JOINT MOTION FOR WRITTEN ORDER
                                                  EXTENDING PROBATION PURSIANT TO
13   vs.                                          LOCAL RULE 137; ORDER
14   BREANNA MARIE DARROW
15                    Defendant.
16
17          The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Breanna Marie Darrow, hereby stipulate and jointly move this court to a written order
20   pursuant to Local Rule 137 extending Ms. Darrow’s probation to October 30, 2021
21          On April 21, 2020 the Honorable Helena Barch-Kuchta extended Ms. Darrow’s term of
22   probation upon request of the parties to October 30, 2021 to allow Ms. Darrow additional time to
23   complete the DMV first time offender course. Ms. Darrow has advised defense counsel that she
24   was involved in a serious accident and required additional time to complete the course. In
25   attempting the register for the course, the provider, Kings View, advised Ms. Darrow that she
26   must present a “current” court order, and that the judgement issued by the Honorable Jeremy D.
27   Peterson April 7, 2020, was insufficient.
28          Because the April 21, 2021 order extending probation only docketed as a minute order,
       Case 6:19-mj-00081-HBK Document 18 Filed 04/22/21 Page 2 of 3


 1   the parties not move the court to issue a written order which Ms. Darrow may use to complete
 2   her registration for the DUI class pursuant to Local Rule 137(a) which states in pertinent part:
 3   “…whenever the Court makes an oral order…the prevailing party shall serve upon all other
 4   parties and lodge a proposed written order embodying all provisions of the orally announced
 5   order…[i]f the proposed order is approved by the Court, it shall be signed and filed.” The parties
 6   further request that the order be nunc pro tunc to April 20, 2021.
 7
 8
 9
10                                                 Respectfully submitted,
11                                                 McGREGOR SCOTT
                                                   United States Attorney
12
13   Dated: April 21, 2021                         /s/ Sean Anderson
                                                   Sean Anderson
14                                                 Acting Legal Officer
                                                   National Park Service
15                                                 Yosemite National Park
16
17   Dated: April 21, 2021                         HEATHER E. WILLIAMS
                                                   Federal Defender
18
19                                                 /s/ Benjamin A. Gerson
                                                   BENJAMIN A. GERSON
20                                                 Assistant Federal Defender
                                                   Attorney for Defendant
21                                                 BREANNA MARIE DARROW
22
23
24
25
26
27
28

     ddA
       Darrow– Joint motion for published order      -2-
       Case 6:19-mj-00081-HBK Document 18 Filed 04/22/21 Page 3 of 3


 1
 2                                     IN THE UNITED STATES DISTRICT COURT
 3                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
 4
 5    UNITED STATES OF AMERICA,                        Case No. 6:19-mj-00081 HBK
 6                            Plaintiff,               ORDER EXTENDING PROBATION
 7    vs.
 8    BREANNA MARIE DARROW
 9                           Defendant.
10
11                                                ORDER OF COURT
12             On April 21, 2021, a Status Conference was held in this action. Having found good
13   cause, the Court modified the April 7, 2020 judgment (Doc. No. 11) to the extent that defendant
14   Breanna Darrow’s probation is extended until October 30, 2021. Defendant is to complete the
15   California First Offender DUI class and complete all other requirements of probation set forth in
16   the April 7, 2020 judgment. The defendant may move to terminate probation if she fully
17   completes all conditions set forth in the April 7, 2020 judgment prior to October 30, 2021.
18
19   IT IS SO ORDERED.
20
21   Dated:         April 22, 2021
                                                          HELENA M. BARCH-KUCHTA
22                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

     ddA
       Darrow– Joint motion for published order         -3-
